Taliaferro, J.
The plaintiff sues the commercial firm of O. B. Graham & Co. for $45,000, the value, as he alleges, of a lot of cotton belonging to him, which the defendents, by' one of their firm, became possessed of by illegal means, having acquired it in Mexico from persons illegally and fraudulently holding it under a purchase from-certain parties who, by violence and unlawful means, had taken it from the plaintiff. The plaintiff charges fraud arid bad faith in the defendants in getting hold of this cotton, they being fully cognizant of all the illegal proceedings of the persons through whom they pretend to have acquired the cotton. There was judgment against the plaintiff in the court below and he has appealed.
It seems that this plaintiff, who was a citizen of New York, entered' into a contract in 1862 with the insurgent States to furnish them with what .he called “army stores,” by which we understand arms and munitions of war generally, to be used in promoting the rebellion against the United States, then rife throughout those States. That these army stores were to be delivered at some points in Texas, designated by the contracting parties. That in consideration for these army stores the plaintiff was to receive cotton at some specified price per pound. It is for the value of the cotton, or a part of it, so received, as he alleges, in payment for the army stores delivered by him, that the plaintiff is now contending.
Will the courts of this country, either State or national, entertain a suit founded upon a claim alleged to have been acquired in consideration of army stores furnished during the late rebellion to the enemies of the United States engaged in active war against the government and striving to subvert it 9 We think not. It would be inconsistent with the dignity, as well as opposed to the public policy, of the United States, to recognize such an ownership as that upon which the plaintiff founds this action. In 14 Howard, p. 38, the Supreme Court of the .United States declared that “ no contracts can be enforced in the courts of the United States, no matter where made or where to be executed, if it is in violation of the laws of the United States, or is in contravention of the public policy of the government or in conflict with subsisting treaties.” We think the judgment-of the lower court should be sustained.
*447It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed with costs.